Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2009/0321892 A1).
Regarding independent claim 1:  Bae teaches (e.g., Figs. 3-4, Figs. 3-4 are not different embodiments to Figs. 1-2 contrary to designation; Fig. 4 includes additional elements added to elements of Figs. 1-2) a semiconductor package, comprising:
a semiconductor die ([0048]: 110) having a first surface (bottom surface) and a second surface (top surface) opposing the first surface; 
an orifice ([0048]: V) extending through a thickness of the semiconductor die (110) from the first surface to the second surface (from bottom to top); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0321892 A1) in view of Hung et al. (US 2019/0319006 A1).
Regarding independent claim 1: Bae teaches (e.g., Figs. 3-4, Figs. 3-4 are not different embodiments to Figs. 1-2 contrary to designation; Fig. 4 includes additional elements added to elements of Figs. 1-2) a semiconductor package, comprising:

an orifice ([0048]: V) extending through a thickness of the semiconductor die (110) from the first surface to the second surface (from bottom to top); and 
a set of metallic nanowires ([0045], [0048] and [0070]: nanowires 124 within via hole V) positioned within the orifice (V) and extending through the thickness direction semiconductor die (110) from the first surface to the second surface (from bottom to top surface).
In case the set of metallic nanowires extending through the thickness is intended for the nanowires to be protruding vertically, then this limitation is rejected as shown below:
Hung teaches (e.g., Figs. 1-4) a semiconductor package comprising
a set or metallic nanowires ([0025], [0027] and [0030]: 210, 110) in an orifice (spacing between structure 106, [0031]) and extending through the thickness direction ([0025]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Bae, the metallic nanowires extending through the thickness direction, as taught by Hung, so as to ensure an increased interconnection contact and thus improve device interconnection and thus improve device reliability.
Regarding claim 3: Bae and Hung teach the claim limitation of the semiconductor package of claim 1, on which this claim depends. 

Hung teaches (e.g., Figs. 1-4) a semiconductor package comprising a set or metallic nanowires ([0025], [0027] and [0030]: 210, 110), the semiconductor package further comprising
a second semiconductor die ([0021]-[0024] and [0029]: 200) and a metal layer ([0023]-[0024]: 204) positioned on a surface of the second semiconductor die, 
the metal layer coupled to the set of metallic nanowires ([0025], [0027] and [0030]: 210, 110).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Bae, the second semiconductor die and a metal layer positioned on a surface of the second semiconductor die, the metal layer coupled to the set of metallic nanowires, as taught by Hung, for the purpose of facilitating access to the device and thus effectively driving the device.
Regarding claim 4: Bae and Hung teach the claim limitation of the semiconductor package of claim 3, on which this claim depends, 
wherein the metal layer (Hung: 204) positioned on the surface of the second semiconductor die (Hung: 200) abuts the second surface of the semiconductor die (bottom surface of the semiconductor die 200).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0321892 A1) in view of in view of Hung et al. (US 2019/0319006 A1) as applied above and further in view of Yang (US 2010/0072606 A1).
Regarding claim 2: Bae teaches the claim limitation of the semiconductor package of claim 1, on which this claim depends, further comprising a metal layer ([0049]: 142) on the first surface of the semiconductor die (110), the metal layer coupled to the set of metallic nanowires (124). 
Bae does not expressly teach a metal layer.
Yang teaches (e.g., Figs. 1-3) a semiconductor package comprising semiconductor die ([0026]: 200) and a through via ([0028]: 205a), Yang further teaches a metal layer ([0028]: 228).
Note that pad layers are known to be metal material layers ([0028]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Bae, the metal layer of Yang, for the benefit of increasing device interconnection to a variety of the device on a package to package configuration, and thus increase device functionality by integrating a plurality of devices as an application-specific integrated circuit ASIC device.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0321892 A1) in view in view of Hung et al. (US 2019/0319006 A1) as applied above and further in view of Busnaina et al. (US 2012/0326310 A1).
Regarding claim 8: Bae and Hung teach the claim limitation of the semiconductor package of claim 1, on which this claim depends. 

Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Bae as modified by Hung and Wang, the nanoparticle in the set of nanoparticles having a diameter of less than 1.5 microns, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for a nanoparticle.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Regarding claim 9: Bae and Hung teach the claim limitation of the semiconductor package of claim 1, on which this claim depends,
wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters (Bae: [0014]: 40 microns). 
Moreover, Busnaina teaches (e.g., Figs. 1A-1C) a semiconductor package comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement) in an orifice ([0028], [0031], [0039] and [0044]: orifice 40 has a diameter greater than 30 nanometer).
Bae as modified by Hung and Busnaina teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Bae,  the orifice having a diameter greater than 30 nanometer, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for an orifice.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Bae as modified by Busnaina, and arrive at “wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters”, so as to meet the device interconnection requirements for the current rating of the device.
Regarding claim 10: Bae and Hung teach the claim limitation of the semiconductor package of claim 1, on which this claim depends.
Bae as modified by Hung does not expressly teach a nanowire in the set of metallic nanowires has a diameter ranging from 5 nanometers to 100 microns and a length ranging from 10 microns to 1000 microns.
Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0010] and [0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0010] and [0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement), and a length ranging from 10 microns or more ([0031]).
Bae as modified by Hung and Busnaina teaches an overlapping range.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Bae as modified by Hung and Wang, the nanoparticle in the set of nanoparticles having a diameter of less than 1.5 microns, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for a nanoparticle.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, 16-19 and 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0321892 A1) in view of Hung et al. (US 2019/0319006 A1) as applied above and further in view of Wang et al. (US 2017/0323867 A1).
Regarding independent claim 16: Bae teaches (e.g., Fig. 4) a method, comprising: 
positioning a first metal layer ([0049]: 142) on a first surface of a first semiconductor die ([0050]: bottom surface of semiconductor die 110), the first 
etching an orifice ([0048]: V) in the first semiconductor die, the orifice extending through a thickness of the first semiconductor die (110) between the first and second surfaces (bottom and top surfaces); 
Bae does not expressly teach that the method comprises
“positioning a second metal layer on a surface of a second semiconductor die; positioning a set of nanoparticles on the second metal layer;
plating a set of metallic nanowires on the set of nanoparticles; and positioning the set of metallic nanowires in the orifice such that the set of metallic nanowires couples to the first metal layer”.
However, Bae does disclose that the metal nanowires micro solder balls ([0013]-[0017]).
Hung teaches (e.g., Figs. 1-4) a method comprising a first metal layer ([0023]-[0024] and [0038]: bonding sites 104 are bonding pads, using metal layers, e.g., copper) and an orifice ([0031]: spacing between device structure 102/106), 
Hung further teaches
positioning a second metal layer ([0023]-[0024] and [0038]: bonding sites 204 are bonding pads, using metal layers, e.g., copper) on a surface of a second semiconductor die ([0022]-[0023] and [0032]: 200); 
positioning a growth layer ([0026]: 208) on the second metal layer;
coating a set of metallic nanowires ([0030]: 210) on the growth layer; and positioning the set of metallic nanowires in the orifice such that the set of 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the method of Bae, the method comprising positioning a second metal layer on a surface of a second semiconductor die; positioning growth layer on the second metal layer; coating a set of metallic nanowires on the growth layer; and positioning the set of metallic nanowires in the orifice such that the set of metallic nanowires couples to the first metal layer, as taught by Hung, so as to ensure a greater interconnection contact with the integrated circuits, and thus improve device reliability.
Wang teaches (e.g., Figs. 8A-8F) a method comprising positioning a set of nanoparticles ([0041]-[0042]: 802) and 
plating a set of metallic nanowires ([0032] and [0040]-[0042]: 212, the coating process is disclosed as plating process) on the set of nanoparticles ([0041]-[0042]: 802).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the method of Bae as modified by Hung, the method comprising positioning a set of nanoparticles and plating a set of metallic nanowires on the set of nanoparticles, as taught by Wang, for the benefit of facilitating and controlling the plating of the nanowires and its adhesion to the underlying layer and thus increase the directional alignment of the nanowires, and making sure that most nanowires are directed upward rather than sideward.

Furthermore, it would have been obvious because all the claimed elements (nanoparticle, metallic nanowire, metal layers, semiconductor dies) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 17: Bae, Hung and Wang teach the claim limitation of the method of claim 16, on which this claim depends,
wherein plating the set of metallic nanowires on the second metal layer comprises using a nanowire template having a plurality of orifices, an orifice in the nanowire template having a diameter less than 100 microns (Bae: [0014]: 40 microns).
Regarding claim 18: Bae, Hung and Wang teach the claim limitation of the method of claim 16, on which this claim depends,

Regarding claim 19: Bae, Hung and Wang teach the claim limitation of the method of claim 16, on which this claim depends,
wherein a nanowire in the set of metallic nanowires has a length-to-diameter ratio of at least 10:1 (Wang: [0035]). 

Claim 16 teaches all the limitations of claim 21; therefore, claim 21 is similarly rejected as shown above; and further rejected below
Regarding independent claim 21 and claim 11: Bae teaches (e.g., Fig. 4) a method, comprising: 
positioning a first metal layer ([0049]: 142) on a first surface of a first semiconductor die ([0050]: bottom surface of semiconductor die 110), 
the first semiconductor die having a second surface opposite the first surface (top surface opposite the bottom surface of first semiconductor die); 
etching an orifice ([0048]: V) in the first semiconductor die, the orifice extending through a thickness of the first semiconductor (110) between the first and second surfaces (bottom and top surfaces); 
Bae does not expressly teach that the method comprises
positioning a set of nanoparticles in the orifice and contacting the first metal layer;
plating a set of metallic nanowires on the set of nanoparticles in the orifice such that the set of metallic nanowires is at least partially positioned within the orifice; 

However, Bae does disclose that the metal nanowires micro solder balls ([0013]-[0017]).
Hung teaches (e.g., Figs. 1-4) a method comprising a first metal layer ([0023]-[0024] and [0038]: bonding sites 104 are bonding pads, using metal layers, e.g., copper) and an orifice ([0031]: spacing between device structure 102/106), 
Hung further teaches
positioning a second metal layer ([0023]-[0024] and [0038]: bonding sites 204 are bonding pads, using metal layers, e.g., copper) on a surface of a second semiconductor die ([0022]-[0023] and [0032]: 200); 
positioning a growth layer ([0026]: 208) on the second metal layer;
coating a set of metallic nanowires ([0030]: 210) on the growth layer; and
positioning the set of metallic nanowires in the orifice such that the set of metallic nanowires couples to the first metal layer ([0023]-[0024] and [0038]: bonding sites 104 are bonding pads, using metal layers, e.g., copper; [0033]-[0034]: the resulting process yields the set of metallic nanowires in the orifice such that the set of metallic nanowires couples to the first metal layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the method of Bae, the method comprising positioning a second metal layer on a surface of a second semiconductor die; positioning growth layer on the second metal layer; coating a set of metallic nanowires on the growth layer; and positioning the set of metallic nanowires in the orifice such that the set of 
Wang teaches (e.g., Figs. 8A-8F) a method comprising positioning a set of nanoparticles ([0041]-[0042]: 802) and 
plating a set of metallic nanowires ([0032] and [0040]-[0042]: 212, the coating process is disclosed as plating process) on the set of nanoparticles ([0041]-[0042]: 802).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the method of Bae as modified by Hung, the method comprising positioning a set of nanoparticles and plating a set of metallic nanowires on the set of nanoparticles, as taught by Wang, for the benefit of facilitating and controlling the plating of the nanowires and its adhesion to the underlying layer and thus increase the directional alignment of the nanowires, and making sure that most nanowires are directed upward rather than sideward.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of the method of Bae as modified by Hung and Wang and arrive “positioning a set of nanoparticles in the orifice and contacting the first metal layer;
plating a set of metallic nanowires on the set of nanoparticles in the orifice such that the set of metallic nanowires is at least partially positioned within the orifice; positioning a second metal layer on a surface of a second semiconductor die; and coupling the set of metallic nanowires to the second metal layer”.

Claims 16 and 21 teach all the limitations of claim 11, except the following limitation:
“a second semiconductor die coupled to the second metal layer”. 
Regarding independent claim 11: Bae, Hung and Wang teach a semiconductor package, comprising: 
a first semiconductor die having a first surface and a second surface opposing the first surface, 
an orifice extending through the first semiconductor die from the first surface to the second surface; 
a first metal layer positioned on the first surface; 
a second metal layer positioned on the second surface; 
a set of metallic nanowires positioned inside the orifice and coupled to the first and second metal layers.

“a second semiconductor die coupled to the second metal layer”. 
Hung teaches (e.g., Figs. 1-4) a semiconductor package comprising a second metal layer ([0023]-[0024], [0034] and  [0038]: 204),
a second semiconductor die ([0034]: 200) coupled to the second metal layer ([0023]-[0024], [0034] and  [0038]: 204). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the device of Bae as modified by Wang, the second semiconductor die coupled to the second metal layer, as taught by Hung, for the benefit of allowing signal transfers from both devices and integrating their respective functions for a greater processing power.
Regarding claim 22: Bae, Hung and Wang teach the claim limitation of the method of claim 21, on which this claim depends,
wherein plating the set of metallic nanowires on the set of nanoparticles comprises using a nanowire template having a plurality of orifices, an orifice in the nanowire template having a diameter less than 100 microns (Bae: [0014]: 40 microns). 
Regarding claim 24: Bae, Hung and Wang teach the claim limitation of the method of claim 21, on which this claim depends,
wherein a nanowire in the set of metallic nanowires has a length-to-diameter ratio of at least 10:1 (Wang: [0035]). 
Regarding claim 13: Bae, Hung and Wang teach the claim limitation of the semiconductor package of claim 11, on which this claim depends. 

However, Bae does teach a catalyst layer positioned on the surface of the metal second metal layer (Hung: 204) and second semiconductor die (Hung: [0026]: 208).
Wang teaches (Figs. 8A-8F) a semiconductor package comprising a catalyst layer, wherein the catalyst layer ([0041]-[0042]: 802) comprises a set of nanoparticles ([0041]-[0042]: layer 802 comprises a set of nanoparticles).
Note that Bae as modified by Hung teaches a metal layer comprising a catalyst layer (Hung: [0025]: 208) formed on the second semiconductor die (Hung: [0029]: 200),  the set of metallic nanowires extending from the catalyst layer (Hung: [0025]: 208).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the catalyst layer of Bae as modified by Hung, the catalyst layer comprising a set of nanoparticles, as taught by Wang, and arrive at the logical conclusion that “a set of nanoparticles positioned on the second metal layer, the set of metallic nanowires extending from the set of nanoparticles”, because the catalyst layer comprising the nanocrystals improves the growth of the metal nanowire by facilitating and controlling the plating of the nanowires and the adhesion of the metal nanowire to the semiconductor chip.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at 
Regarding claim 5: Bae and Hung teach the claim limitation of the semiconductor package of claim 3, on which this claim depends, 
Bae as modified by Hung does not expressly teach that the metal layer positioned on the surface of the second semiconductor die comprises a set of nanoparticles. 
However, Bae does teach a catalyst layer positioned on the surface of the second semiconductor die ([0026]: 208).
Wang teaches (Figs. 8A-8F) a semiconductor package comprising a catalyst layer, wherein the catalyst layer ([0041]-[0042]: 802) comprises a set of nanoparticles [0041]-([0042]: layer 802 comprises a set of nanoparticles).
Note that Bae as modified by Hung teaches a metal layer comprising a catalyst layer ([0025]: 208) formed on the second semiconductor die ([0029]: 200).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the catalyst layer of Bae as modified by Hung, the catalyst layer comprising a set of nanoparticles, as taught by Wang, and arrive at the logical conclusion that “the metal layer positioned on the surface of the second semiconductor die comprises a set of nanoparticles”, because the catalyst layer comprising the nanocrystals improves the growth of the metal nanowire by facilitating 
Regarding claim 6: Bae and Hung teach the claim limitation of the semiconductor package of claim 3, on which this claim depends,
 further comprising a set of nanoparticles positioned on the metal layer positioned on the surface of the second semiconductor die, the set of metallic nanowires coupled to the set of nanoparticles. 
However, Bae does teach a catalyst layer positioned on the surface of the second semiconductor die ([0026]: 208).
Wang teaches (Figs. 8A-8F) a semiconductor package comprising a catalyst layer, wherein the catalyst layer ([0042]: 802) comprises a set of nanoparticles ([0042]: layer 802 comprises a set of nanoparticles).
Note that Bae as modified by Hung teaches a metal layer comprising a catalyst layer ([0025]: 208) formed on the second semiconductor die ([0029]: 200).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the catalyst layer of Bae as modified by Hung, the catalyst layer comprising a set of nanoparticles, as taught by Wang, and arrive at the logical conclusion that “a set of nanoparticles positioned on the metal layer positioned on the surface of the second semiconductor die, the set of metallic nanowires coupled to the set of nanoparticles”, because the catalyst layer comprising the nanocrystals improves the growth of the metal nanowire by facilitating and controlling the plating of the nanowires and the adhesion of the metal nanowire to the semiconductor chip.
Regarding claim 12: Bae, Hung and Wang teach the claim limitation of the semiconductor package of claim 11, on which this claim depends,
Bae as modified by Hung does not expressly teach that the second metal layer comprises a set of nanoparticles, the set of metallic nanowires extending from the set of nanoparticles. 
However, Bae does teach a catalyst layer positioned on the surface of the metal second metal layer (Hung: 204) and second semiconductor die (Hung: [0026]: 208).
Wang teaches (Figs. 8A-8F) a semiconductor package comprising a catalyst layer, wherein the catalyst layer ([0041]-[0042]: 802) comprises a set of nanoparticles ([0041]-[0042]: layer 802 comprises a set of nanoparticles).
Note that Bae as modified by Hung teaches a metal layer comprising a catalyst layer (Hung: [0025]: 208) formed on the second semiconductor die (Hung: [0029]: 200),  the set of metallic nanowires extending from the catalyst layer (Hung: [0025]: 208).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the catalyst layer of Bae as modified by Hung, the catalyst layer comprising a set of nanoparticles, as taught by Wang, and arrive at the logical conclusion that “the second metal layer comprises a set of nanoparticles, the set of metallic nanowires extending from the set of nanoparticles”, because the catalyst layer comprising the nanocrystals improves the growth of the metal nanowire by facilitating and controlling the plating of the nanowires and the adhesion of the metal nanowire to the semiconductor chip.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as .

Claims 7, 14-15, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0321892 A1) in view of Hung et al. (US 2019/0319006 A1) and Wang et al. (US 2017/0323867 A1) as applied above and further in view of Busnaina et al. (US 2012/0326310 A1).
Regarding claim 20: Bae, Hung and Wang teach the claim limitation of the method of claim 16, on which this claim depends.
Bae as modified by Hung and Wang does not expressly teach that a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns. 
Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Bae as modified by Hung and Wang, the nanoparticle in the set of nanoparticles having a diameter of less than 1.5 microns, 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Regarding claim 25: Bae, Hung and Wang teach the claim limitation of the method of claim 21, on which this claim depends.
Bae as modified by Hung and Wang does not expressly teach that 
a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns. 
Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0010] and [0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0010] and [0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Regarding claim 23 and claim 15: Bae, Hung and Wang teach the claim limitation of the method of claim 21, on which this claim depends,
wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters (Bae: [0014]: 40 microns).
Moreover, Busnaina teaches (e.g., Figs. 1A-1C) a semiconductor package comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has 
Bae as modified by Busnaina teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Bae,  the orifice having a diameter greater than 30 nanometer, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for an orifice.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Bae as modified by Busnaina, and arrive at “wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters”, so as to meet the device interconnection requirements for the current rating of the device.
Regarding claim 15 and claim 23:  Bae, Hung and Wang teach the claim limitation of the semiconductor package of claim 11, on which this claim depends. 
wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters (Bae: [0014]: 40 microns). 
Moreover, Busnaina teaches (e.g., Figs. 1A-1C) a semiconductor package comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement) in an orifice ([0028], [0031], [0039] and [0044]: orifice 40 has a diameter greater than 30 nanometer).
Bae as modified by Busnaina teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Bae as modified by Busnaina, and arrive at “wherein the orifice has a diameter ranging from 0.1 microns to 2 millimeters”, so as to meet the device interconnection requirements for the current rating of the device.
Regarding claim 7: Bae, Hung and Wang teach the claim limitation of the semiconductor package of claim 6, on which this claim depends.

Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0043]: 50 nm in diameter is ranging from 0.01 microns to 1.50 microns; thus meets the claim requirement).
it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Bae as modified by Hung and Wang, the nanoparticle in the set of nanoparticles having a diameter of less than 1.5 microns, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for a nanoparticle.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Regarding claim 14: Bae, Hung and Wang teach the claim limitation of the semiconductor package of claim 13, on which this claim depends. 
Bae as modified by Hung and Wang does not expressly teach that a nanowire in the set of metallic nanowires has a diameter ranging from 5 nanometers to 100 microns, and wherein the nanowire has a length ranging from 10 microns to 1000 microns.
Busnaina teaches (e.g., Figs. 1A-1C) a method comprising nanoparticles ([0010] and [0043]), a nanoparticle in the set of nanoparticles has a diameter of less than 1.5 microns ([0010] and [0043]: 50 nm in diameter is less than 1.5 micron; thus meets the claim requirement), and a length ranging from 10 microns or more ([0031]).
Bae as modified by Busnaina teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Bae as modified by Hung and Wang, the nanoparticle in the set of nanoparticles having a diameter of less than 1.5 microns, as taught by Busnaina, as this dimension is known in the art to be a suitable dimension for a nanoparticle.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826